ARROW ELECTRONICS, INC.



RESTRICTED STOCK PLAN

(as amended and restated effective as of February 27, 2002)



ARTICLE 1



Establishment and Purpose

     1.1 Establishment. Arrow Electronics, Inc., a New York corporation (the
"Company"), hereby amends and restates its restricted stock plan as described
herein which shall be known as the ARROW ELECTRONICS, INC. RESTRICTED STOCK
PLAN, as amended and restated (the "Plan").

     1.2 Purpose. The Plan is intended to promote the interests of the Company
by providing a method pursuant to which employees of the Company and its
Subsidiaries (as defined in Section 7.2) may become owners of shares of Arrow
Electronics, Inc. common stock, par value $1 per share ("Shares"), under the
terms and conditions of, and in the manner contemplated by, this Plan and
thereby encourage such employees to continue their employment with the Company
or its Subsidiaries.

ARTICLE 2



Administration

     2.1 Administration. The Plan shall be administered by the Board of
Directors of the Company (the "Board"). The Board may appoint a committee (the
"Committee") consisting of two or more directors to administer the Plan and may
to the full extent permitted by law, authorize and empower such Committee to do
any and all things which the Board is authorized or empowered to do with respect
to the Plan. If a Committee is appointed, each member of the Committee shall at
all times qualify as a Non-Employee Director within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934, as amended. All subsequent references
herein to the Committee shall be deemed to refer to the Board if at the time
there is no Committee serving.

     2.2 Powers of the Committee. The Committee shall have all the powers vested
in it by the terms of the Plan, including, but not limited to, the exclusive
authority (within the limitations described herein) to select employees to be
granted awards of Shares ("Awards") under the Plan (each employee receiving such
an Award being a "Recipient"), to determine the size and terms of the Awards to
be made to each Recipient selected, to determine the time when Awards will be
granted, and to prescribe the form of the instruments, if any, embodying Awards
made under the Plan. The Committee shall be authorized to interpret the Plan and
Awards granted under the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations which it
believes necessary or advisable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award in the manner and to the extent the
Committee deems desirable to carry it into effect. Any decision of the Committee
in the administration of the Plan, as described herein, shall be final and
conclusive. The Committee may act only by a majority of its members in office,
except that the members thereof may authorize any one or more of their number or
any officer of the Company to execute and deliver documents on behalf of the
Committee.

ARTICLE 3



Eligibility and Participation

     3.1 Eligibility. Shares, subject to any restrictions as specified below,
may be granted to employees of the Company or a Subsidiary.

     3.2 Restricted Stock Awards. The Committee shall determine the persons to
whom Awards, subject to any restrictions as specified below, will be granted,
the number of Shares covered by each Award, and the time or times when Awards
will be granted. The Committee shall also determine whether a Recipient to whom
an Award under this Plan is made shall be required to purchase the Shares
subject to the Award from the Company for an amount determined by the Committee,
but not in excess of $1 per Share. If payment of such an amount is required, it
shall be paid prior to the issuance of the Shares to the Recipient.

 

ARTICLE 4



Shares Subject to Plan

     4.1 Shares Subject to Plan. There may be issued under the Plan an aggregate
of not more than 4,760,000 Shares, subject to adjustment as provided in Section
4.2. Shares issued pursuant to the Plan may be either authorized but unissued
Shares or reacquired Shares, or both. If any Shares issued under the Plan shall
be reacquired by the Company pursuant to Section 5.2, such Shares may again be
issued under the Plan.

     4.2 Dilution and Other Adjustments. In the event of any change in the
outstanding Shares by reason of any stock split, stock dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares or other similar event (including extraordinary dividends), if the
Committee shall determine, in its discretion, that such change equitably
requires an adjustment in the number or kind of shares that may be issued under
the Plan pursuant to Section 4.1, in the number or kind of shares which have
been awarded to any person hereunder, or in the repurchase price per share
relating thereto, (pursuant to Section 5.2) such adjustment shall be made by the
Committee and shall be conclusive and binding for all purposes of the Plan. Such
adjustment may include subjecting any additional Shares or other property
received in respect of the Shares issued pursuant to an Award to the
restrictions imposed under the Plan upon such Shares.

ARTICLE 5



Restrictions on Shares

     5.1 Transferability. Shares issued pursuant to Section 3.2 may not be sold,
assigned, transferred, pledged, alienated, hypothecated or otherwise disposed of
as long as the Company has the right to reacquire the Shares as hereinafter
provided in this Article 5.

     5.2 Termination of Employment. If a Recipient's employment with the Company
and its Subsidiaries terminates for any reason, except as specified in Section
5.3 prior to the lapse of any restrictions as specified in this Article 5, then:

     (a) if any Shares were transferred to the Recipient without his payment of
any purchase price therefor, the Award shall be forfeited and rescinded as to
all Shares which are, at the date of such termination of employment, subject to
the restrictions imposed hereunder, and the Recipient shall promptly return such
Shares to the Company, or

     (b) if any Shares were sold to the Recipient pursuant to Section 3.2, the
Company shall have the option, which it may exercise at any time within 90 days
after the Recipient's termination of employment, to purchase such Shares from
the Recipient at the price per Share at which the Shares were sold to the
Recipient.

     5.3 Retirement, Death, Total and Permanent Disability of Employees. If a
Recipient's employment with the Company or a Subsidiary terminates by reason of
the Recipient's death, total and permanent disability (as determined by the
Committee), or retirement under a retirement plan of the Company or a Subsidiary
at or after his normal retirement age or, with the consent of the Committee, at
an early retirement date, the restrictions imposed upon any Shares pursuant to
Sections 5.1 and 5.2 shall lapse and be of no further force and effect. The
Shares shall thereafter be freely transferable by the Recipient or the
Recipient's estate, subject to the right of first refusal provided for in
Section 5.5.

     5.4 Lapse of Restrictions. Except as otherwise provided above or as the
Committee may otherwise determine, Shares subject to an Award under the Plan
will become free of the restrictions imposed by Sections 5.1 and 5.2, subject to
the Company's right of first refusal as provided for in Section 5.5, according
to the following schedule:

(a) as to 25% of the Shares, on the first anniversary of the date of the Award,

(b) as to 25% of the Shares, on the second anniversary of the date of the Award,

(c) as to 25% of the Shares, on the third anniversary of the date of the Award,

(d) as to 25% of the Shares, on the fourth anniversary of the date of the Award.

     5.5 Right of First Refusal. Shares acquired under the Plan by a Recipient
may not be sold or otherwise disposed of in any way (including a transfer by
gift or by reason of the death of the Recipient) until the Recipient (or his
personal representative) first offers to sell the Shares to the Company as
herein provided. The price per Share at which the Shares shall be offered to the
Company shall be the closing price per Share reported on the Consolidated Tape
(as such price is reported in The Wall Street Journal or if such publication is
unavailable then Reuters) on the date the Recipient's offer is received by the
Secretary of the Company. If the Company fails to accept the offer to purchase
such Shares within seven days after such date, the Shares shall thereafter be
free of all restrictions under this Plan.

     5.6 Other Restrictions. The Committee shall impose such other restrictions
on any Shares issued pursuant to the Plan as it may deem advisable, including,
without limitation, restrictions under the Securities Act of 1933, as amended,
under the rules or regulations of any stock exchange upon which the Shares or
any other class of shares of the Company are then listed, and under any blue sky
or securities laws applicable to such Shares.

     5.7 Certificate Legend. In addition to any legend placed on certificates
for Shares pursuant to Section 5.6, each certificate representing Shares issued
pursuant to the Plan shall bear the following legend or such other legend as may
be specified by the Committee:

"The shares represented by this certificate may not be sold, assigned,
transferred, pledged, alienated, hypothecated or otherwise disposed of and are
subject to the restrictions on transfer and forfeiture and resale obligations
set forth in the Restricted Stock Plan of Arrow Electronics, Inc. (the
"Company"), a copy of which is on file with the Secretary of the Company."

ARTICLE 6



Voting and Dividend Rights

     6.1 Voting Rights. Recipients holding Shares issued hereunder shall have
full voting rights on such Shares.

     6.2 Dividend Rights. Recipients holding Shares issued hereunder shall have
the right to receive and retain dividends paid thereon, subject to Section 4.2
hereof.

ARTICLE 7



Miscellaneous Provisions

     7.1 No Implied Rights. No employee or other person shall have any claim or
right to be granted an Award under the Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any employee any right to be
retained in the employ of the Company or any Subsidiary.

     7.2 Subsidiary. As used herein, the term "Subsidiary" shall mean any
corporation a majority of the outstanding voting stock of which is owned,
directly or indirectly, by the Company.

     7.3 Securities Law Compliance. No Shares shall be issued hereunder unless
counsel for the Company is satisfied that such issuance will be in compliance
with applicable Federal and State securities laws.

     7.4 Taxes. A Recipient granted an Award (or his personal representative)
shall pay to the Company any amount requested by it in respect of any Federal,
State or local income or other taxes required by law to be withheld with respect
to the Shares issued to the Recipient. If the amount requested is not promptly
paid, the Committee may determine that the Shares are forfeited. In its sole
discretion, the Committee may permit a Recipient to satisfy the obligation
imposed by this Section, in whole or in part, by delivering to the Company
shares of common stock owned by the employee, which for these purposes, shall be
valued at the closing price per share reported on the Consolidated Tape (as such
price is reported in The Wall Street Journal or if such publication is
unavailable then Reuters) as of the last trading date preceding delivery of such
shares to the Company.

     7.5 Expenses. The expenses of the Plan shall be borne by the Company.
However, if an Award is made to an employee of a Subsidiary of the Company, such
Subsidiary shall pay to the Company an amount equal to the fair market value of
the Shares, as determined by the Committee, on the date such Shares are no
longer subject to the restrictions imposed by Sections 5.1 and 5.2, minus the
amount, if any, received by the Company in respect of the purchase of such
Shares.

     7.6 Ratification of Actions. By accepting any Award or other benefit under
the Plan, each Recipient and each person claiming under or through each
Recipient shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee.

     7.7 Gender. The masculine pronoun means the feminine and the singular means
the plural wherever appropriate.

ARTICLE 8



Amendments or Discontinuance

     The Plan may be amended at any time and from time to time by the Board but
no amendment which increases the aggregate number of Shares which may be issued
pursuant to the Plan shall be effective unless and until the same is approved by
the shareholders of the Company. No amendment of the Plan shall adversely affect
any right of any Recipient with respect to any Award theretofore granted without
such Recipient's written consent.

ARTICLE 9



Termination

This Plan shall terminate upon the earlier of the following dates or events to
occur:

(a) upon the adoption of a resolution of the Board terminating the Plan; or

(b) December 31, 2006.

     No termination of the Plan shall alter or impair any of the rights or
obligations of any person, without his consent, under any Award theretofore
granted under the Plan.

 

 

ARTICLE 10



Shareholder Approval and Adoption

     The Plan, as amended and restated as of February 27, 2002 shall be
submitted to the shareholders of the Company for their approval and adoption.
Shares awarded under the Plan, as amended and restated, may be awarded prior to
such approval and adoption but contingent upon such approval and adoption. The
shareholders of the Company shall be deemed to have approved and adopted the
Plan, as amended and restated, only if it is approved and adopted at a meeting
of the shareholders duly held by vote taken in the manner required by the laws
of the State of New York.